DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the button of claim 17, the second handle of claim 11, the locking mechanism of claim 14, and the sensing means, or sensors, or cameras of claims 19, 20 and 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 must end in a period (“.”).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a means to lift or lower the visor without touching the inner surface of the visor” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being 3 interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
	Claim 13 recites “so that fingers or a hand could be inserted between the connections’ location.” However, this is interpreted as positively claiming a human body part, fingers or a hand. It is suggested the claim is rephrased to recite “....includes an opening between connections and is configured, so that fingers or a hand could be inserted between the connections' locations.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the inner surface." There is insufficient antecedent basis for this limitation in the claim. It is suggested to claim is rephrased to recite “a inner surface of the visor”
Claims 1-5, 8, 10-14, 18, 21-23, 26, and 27 recites the limitation “the visor.” There is insufficient antecedent basis for this limitation in the claim. It is suggested to claim is rephrased to recite “the liftable visor”
	Claims 2-9 recite “a helmet.” The claim is indefinite because it is unclear if a new helmet is being recitation. It is suggested “a helmet” is rephrased to “the helmet.” 
Claims 21 and 23 recite the limitation " the classification."  There is insufficient antecedent basis for this limitation in the claim. It is suggested to claim is rephrased to recite “a visual object classification method”.
Claims depending from claims rejected under this section are similarly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,405,373 to Grau (hereinafter “Grau”).
	For claim 1, Grau discloses a helmet (abstract), comprising: 
a liftable visor (outer pane 1); 
a means to lift or lower the visor without touching the inner surface of the visor (extension 6, fig. 1).  

For claim 2, Grau discloses a helmet as in claim 1, wherein the means to lift or lower the visor is a handle (extension 6 serves as a handling aid when opening and closing the visor, col. 2, lines 31-35). 

For claim 3, Grau discloses a helmet as in claim 2, wherein the handle is attached to the visor (See fig. 1)

For claim 4, Grau discloses a helmet as in claim 2, wherein the handle and the visor are molded or manufactured as a single object (see fig. 1). 

	For claim 5, Grau discloses a helmet as in claim 2, wherein the visor is attached to the helmet and rotates around a geometric axis (axis at projection 12)

	For claim 6, Grau discloses a helmet as in claim 5, wherein the handle is positioned at a predetermined minimal distance from the axis (see fig. 1 wherein the extension 6 and projection 12 are a distance). 

	For claim 7, Grau discloses a helmet as in claim 6, wherein the predetermined minimal distance is any one of 1 cm or greater; 2 cm or greater; 3 cm or greater; 4 cm or greater; 5 cm or greater; 6 cm or greater; 7 cm or greater; 8 cm or greater; 9 cm or greater; 10 cm or greater 11 cm or greater; 12 cm or greater; 13 cm or greater; 14 cm or greater; or 15 cm or greater (at least 1 cm or greater, see fig. 1)

	For claim 8, Grau discloses a helmet as in claim 2, wherein the handle has a predetermined width, wherein the width is measured from the surface of the visor to the outermost edge of the handle (extension 6 has an inherent width). 

	For claim 9, Grau discloses a helmet as in claim 8, wherein the predetermined width is any one of 3mm or greater; 6mm or greater; 9 mm or greater; 12 mm or greater; 15 mm or greater; 20mm or greater; 25mm or greater; 30 mm or greater; 35mm or greater; 40mm or greater; 45mm or greater; or 50mm or greater (at least 3 mm). 

	For claim 12, Grau discloses the helmet as in claim 2, wherein the handle appears on a side, top, or bottom edge of the visor (See fig. 1). 

Claims 1, 10, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,080,414 B1 to Montero (hereinafter “Montero”). 
	For claim 1, Montero discloses a helmet (105), comprising: 
a liftable visor (110); 
a means to lift or lower the visor without touching the inner surface of the visor (120).  

	For claim 10, Montero discloses the helmet as in claim 1, wherein the means to lift or lower the visor includes a motor or other automated mechanism (col. 5, lines 1-36).

	For claim 15, Montero discloses the helmet as in claim 10, further comprising a remote control that operates the motor or automated mechanism (500). 

	For claim 16, Montero discloses the helmet as in claim 10, further comprising a button or buttons installed on the helmet, that operate the motor or automated mechanism (col. 5, lines 37-50)

	For claim 18, Montero discloses the helmet as in claim 10, wherein the automated mechanism opens the visor automatically, when an object approaches the visor within a predetermined range of distances or a predetermined range of speeds (optical signals and detection circuit is a sensor, col. 2, lines 1-13) (activated by detecting precipitation, speed, or gravel storms, col. 3, lines 1-16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Montero in view of US 2020/0046040A1 to Kanukurthy (hereinafter “Kanukurthy”).
	For claim 19, Montero does not specifically disclose the helmet as in claim 18, wherein the object is recognized by a video camera or other optical sensing means.  
	However, attention is directed to Kanukurthy teaching an analogous personal protection equipment (PPE) in the form of a helmet (paras 0128 and 0252-0255 of Kanukurthy) and each PPE includes imbedded sensors for also monitoring and processing capture data in real-time as a user engages in activities, including proximity sensors for controlling the operation of the PPE  (para 0131 of Kanukurthy). Specifically, Kanukurthy teaches the sensors are image capture devices mounted on a head-top camera worn by a wearer (paras 0159-0160 of Kanukurthy). It would have been obvious to one ordinary skill in the art before the effective filing date wherein Montero would be modified to comprise the sensors and optical sensing means of Kanukurthy,  for detecting approaching objects and thereby controlling the operation of the PPE.  

	For claim 20, Montero does not specifically disclose the helmet as in claim 18, wherein the predetermined distance or predetermined speed are recognized utilizing a video camera, optical sensors, or proximity sensors. However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein Montero would be modified to have the claimed features for the same reasons discussed for claim 19. 

	For claim 21, Montero does not specifically disclose the helmet as in claim 18, wherein the object is recognized utilizing a visual object classification method, and upon recognizing the object or a category of the object, the classification would trigger opening or closing of the visor; upon recognizing a second object or second object category, the classification would not trigger opening or closing of the visor. However, It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Montero would be modified to have the claimed features for the same reasons discussed for claim 19, in addition to other teachings of Kanukurthy (see paras 0130, 0168, 0174-0175 teaching thresholds to activating the components of the PPE). 

	For claim 22, the modified Montero teaches the helmet as in claim 21, further comprising a means for temporarily or permanently disabling the mechanism for automatic opening of the visor (manual override switch, col. 5, line 37 to col. 6, line 14). 

	For claim 23, the Montero does not specifically disclose the helmet as in claim 21, wherein the classification would trigger opening or closing the visor, when the object approaches the visor within the predetermined range of distances or the predetermined range of speeds. However, It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Montero would be modified to have the claimed features for the same reasons discussed for claim 19 and because these are an inherent function of proximity sensors.  

	For claim 24, the modified Montero teaches the helmet as in claim 21, wherein the visual object classification method utilizes a video camera, an optical sensor, or a proximity sensor (see discussion for claims 21 and 19). 

	For claim 25, the modified Montero teaches the helmet as in claim 21, wherein the recognized object is a person, detected within a predetermined distance of the helmet wearer (See discussion for claims 21 and 19)

	For claim 26, the modified Montero teaches the helmet as in claim 21, wherein the triggering of the opening or closing the visor is further affected by environmental circumstances, including walking or running speed of the wearer, weather factors, presence or absence of rain, or wind speed (col. 3, lines 1-8 and col. 6, lines 43-54). 

	For claim 27, the modified Montero teaches the helmet as in claim 21, wherein the triggering of the opening or closing the visor utilizes audio recognition, recognizing or classifying predetermined sounds made by the wearer, words spoken by the wearer, or sounds occurring in the surroundings of the wearer (col. 5, lines 1-36). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grau. 
	For claim 11, Grau does not specifically disclose the helmet as in claim 2, wherein the means to lift or lower the visor includes a second handle.  However, It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the means to lift or lower the visor includes a second handle in order to further assist with lifting the visor, and since such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grau in view of US 5,014,353 to Brown (hereinafter “Brown”). 
	For claim 13, Grau does not specifically disclose the helmet as in claim 2, wherein the handle is connected in two or more places to the visor, and wherein the handle includes an opening between connections, so that fingers or a hand could be inserted between the connections' locations.  
	However, attention is directed to Brown teaching a visor also comprising a handle connected to the visor in two or more places to the visor, and wherein the handle includes an opening between connections, so that fingers or a hand could be inserted between the connections' locations (see fig. 1 of Brown). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Grau would be modified to comprise a handle as claimed for purposes of providing the wearer a better grip and maneuverability, as taught by Brown. 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grau in view of US 9,504,288 B2 to Ratti (hereinafter “Ratti”). 
	For claim 14, Grau does not specifically disclose the helmet as in claim 1, which further includes a locking mechanism that locks the visor in place wherein: the locking mechanism is locked when the visor is fully closed or fully opened; the locking mechanism is released when the handle is engaged to open or close the visor.  
	However, attention is directed to Ratti teaching an analogous helmet and visor (abstract of Ratti). Specifically, Ratti teaches the claimed mechanism (see col. 4, lines 28-44) with a button (col. 5, lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Grau would be modified to comprise the claimed mechanism for purposes of securing the visor to the helmet during rides or movement, as taught by Ratti. 

	For claim 17, the modified Grau teaches the helmet as in claim 14, further comprising a button installed on the helmet, releasing the locking mechanism (see discussion for claim 14 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732